Order entered December 8, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00473-CV

    TIMOTHY JOHN WHALEN AND THE WHALEN LAW FIRM, PLLC, Appellant

                                               V.

                        CHARLES WILLIAM JOHNSON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04182

                                           ORDER
       Although a partial reporter’s record has been filed, the complete reporter’s record in this

case is overdue. On October 17, 2016, the Court ordered Court Reporter Antionette Reagor to

file the remaining portion of the record no later than November 17, 2016.

       On November 14, 2016, Ms. Reagor filed a motion requesting a fifteen-day extension of

time to file the reporter’s record. The Court granted Ms. Reagor’s motion and ordered the

reporter’s record filed by December 2, 2016. To date, the record has not been filed.

       Accordingly, we ORDER Court Reporter Antionette Reagor, to file the reporter’s record

by December 27, 2016. We DIRECT the Clerk to send copies of this order, by electronic

transmission, to:
Honorable Martin Hoffman
Presiding Judge
68th Judicial District Court

Antionette Reagor
Official Court Reporter
68th Judicial District Court

All parties
                               /s/   CRAIG STODDART
                                     JUSTICE